Citation Nr: 0929428	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  03-08 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including anxiety disorder and depression.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1978 to June 
1978 and from February 1979 to February 1992. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which, inter alia, denied service connection for 
an anxiety disorder.  

This issue was previously before the Board in November 2005, 
at which time it, in pertinent part, remanded the current 
issue on appeal for further evidentiary development.  The 
case has returned to the Board and is again ready for 
appellate action.

In February 2004, the Veteran provided testimony at a hearing 
before RO personnel.  The transcript of the hearing has been 
associated with the claims file and has been reviewed. 


FINDINGS OF FACT

1.  The Veteran has current diagnoses of depression and 
anxiety disorder.

2.  There is evidence of in-service treatment for stress that 
was acute and transitory and resolved with treatment.

3.  There is probative medical evidence against a link 
between the Veteran's current psychiatric disorders and his 
military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in April 2001, 
September 2004, and May 2006.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

Moreover, in VCAA letters dated in March 2006 and May 2006, 
the RO further advised the Veteran that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Thus, the Veteran has received all required notice 
in this case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decisions on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided after issuance of the initial AOJ decision in 
October 2001.  However, both the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) and 
the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, with a subsequent readjudication of the 
claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC 
or SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in April 
2001, September 2004, and May 2006, followed by subsequent 
VCAA and Dingess notice in March 2006 and May 2006, the RO 
readjudicated the claim in an April 2009 SSOC.  Thus, the 
timing defect in the notice has been rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  Private treatment 
records also have been associated with the claims file.  The 
Veteran also was afforded an opportunity to testify before RO 
personnel in February 2004, and submitted several lay 
statements in support of his claim.  Moreover, the Veteran 
has been provided VA examinations in connection with his 
claim.  

The Board notes that additional STRs and SPRs from the U.S. 
Army Reserve have not been associated with the claims file.  
When service records are lost or missing, the Court has held 
that VA has a heightened duty "to consider the applicability 
of the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
[V]eteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the RO has 
obtained the Veteran's STRs and SPRs dated from his periods 
of active duty from January to June 1978 and from February 
1979 to February 1992.  However, records also reflect service 
in the U.S. Army Reserve until November 2002, and these 
records are not among those obtained by the RO.  In this 
regard, the RO initiated multiple requests to obtain these 
records, but was informed by the U.S. Army Reserve Center 
that the Veteran was not an active reservist and no records 
regarding the Veteran were found.  Thus, all efforts have 
been exhausted, and further attempts would be futile.  
38 C.F.R. § 3.159(c)(2) and (3).  The Board thus finds no 
basis for further pursuit of these records.  

Thus, given that the RO has obtained available military and 
medical records from the Veteran, and that further attempts 
to obtain his Army Reserve records would be futile, there is 
no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its November 2005 remand.  Specifically, 
the RO was instructed to verify the Veteran's periods of 
active duty and inactive duty for training in the U.S. Army 
Reserve.  The Board finds that the RO has complied with these 
instructions.  Stegall, 11 Vet. App. at 268.  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service- connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that his acquired 
psychiatric disorder, including anxiety disorder and 
depression, is the result of traumatic events that occurred 
during service, such as witnessing the loss of life and 
handling stressful situations as an Army medic.  See undated 
VA Form 9, and RO hearing transcript dated in February 2004.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a VA examination dated in July 2005 
diagnosed the Veteran with a depressive disorder, not 
otherwise specified.  See VA examination report dated in July 
2005.  Post-service VA treatment records also indicate a 
diagnosis of, and treatment for, major depression.  
Furthermore, a June 2001 VA examination diagnosed the Veteran 
with anxiety disorder, not otherwise specified.  See VA 
examination report dated in June 2001.  A treatment summary 
from a private physician also indicated a diagnosis of 
alcohol dependence and dysthymic disorder.  See treatment 
summary from Dr. O.C., dated in November 2000.  Thus, the 
evidence of record confirms that the Veteran currently has a 
psychiatric disorder.

A review of the Veteran's STRs reveals that he complained of 
persistent malaise and fatigability for one week in July 
1980, but no treatment for the complaint followed.  In June 
1989, the Veteran complained of, and was treated for, tension 
headaches, which appeared to be acute and transitory and 
resolved with treatment.  STRs show no other evidence of 
complaints of, or treatment for, any psychiatric disorder or 
mental health problems, despite the Veteran's assertions that 
he experienced a great deal of stress and was very depressed 
during service.  See RO  hearing transcript dated in February 
2004.  Significantly, the Veteran's separation examination 
reports dated in June 1978 and February 1992 also found no 
psychiatric problems or disorders.  Overall, the lack of a 
specific diagnosis of a psychiatric disorder during service 
and the absence of any symptoms upon separation provides 
evidence against the claim.  However, the Board acknowledges 
that the Veteran is at least competent to report experiencing 
symptoms of depression and stress during service.

Post-service, despite the Veteran's assertions that he has 
experienced problems with depression since service, treatment 
records reveal that the Veteran first received psychiatric 
treatment in December 1998.  See treatment summary from Dr. 
O.C., dated in November 2000.  This treatment occurred over 
six years following discharge from service.  In this regard, 
the Federal Circuit Court has determined that such a lapse of 
time is an important factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3rd 
1330, 1333 (Fed. Cir. 2000).  Moreover, although he is 
competent to report experiencing symptoms related to a 
psychiatric disorder since service, the Veteran's lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
objective indication of any psychiatric problems until years 
after discharge from service.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  Therefore, the Board 
finds no evidence of non-chronic psychiatric disorder in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.  
    
As to a nexus between the Veteran's current psychiatric 
disorder and his active military service, the findings of the 
July 2005 VA examiner provide strong evidence against the 
claim.  Specifically, the VA examiner noted that the Veteran 
has a history of alcohol and drug dependence.  Upon a review 
of the claims file, he then established the onset date of the 
Veteran's depressive disorder in December 1998, noting the 
lack of complaints of, and treatment for, any psychiatric 
disorder during service and within one year following 
service.  The VA examiner concluded that the Veteran's 
psychiatric disability was precipitated by his alcohol and 
drug dependence.  See VA examination report dated in July 
2005.  Since there is no contrary medical examination of 
record, the Board finds that this report is entitled to great 
probative weight and provides negative evidence against the 
claim for direct service connection.  

Thus, the Board finds that post-service medical records, as a 
whole, provide very negative evidence against the Veteran's 
claim for service connection for a psychiatric disorder, as 
they reveal a psychiatric disorder that began years after 
service with no connection to service. 

The Board emphasizes that although the Veteran is competent 
to state that he has experienced symptoms of a psychiatric 
disorder over time, he is not competent to render an opinion 
as to the medical etiology of the disorder, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a psychiatric disorder, including 
anxiety disorder and depression, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


